Citation Nr: 0428105	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  04-21 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Legal entitlement to accrued benefits on account of the 
deceased veteran's deceased spouse.  

2.  Legal entitlement to Department of Veterans Affairs death 
benefits as the veteran's surviving child.  

3.  Entitlement to Department of Veterans Affairs burial 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had Recognized Guerrilla Service and service with 
the Regular Philippine Army from April 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

Review of the claims file discloses that the appellant was 
notified by letter in July 2003 and November 2003 that his 
claim for accrued benefits had been denied.  A statement of 
the case was issued in March 2004 concerning the issues of 
the appellant's legal entitlement to accrued benefits due to 
the deceased veteran's deceased spouse and the appellant's 
legal entitlement to VA death benefits as the veteran's 
surviving child.  A substantive appeal was received in May 
2004.  

A rating decision in July 2004 denied entitlement to service-
connected burial benefits on the basis that the veteran's 
death was not service-connected.  The appellant disagreed 
with that action.  A statement of the case was issued in 
October 2004 that addressed the issue of service connection 
for the cause of the veteran's death.  As of the date of this 
Remand, the file does not reflect that the appellant has 
filed a substantive appeal concerning the cause of death 
issue.  

In September 2004, the Board has granted the appellant's 
motion to advance his appeal on the docket.  38 C.F.R. 
§ 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the claims file reveals that the October 2004 
statement of the case addressed only the issue of service 
connection for the cause of the veteran's death and provided 
him with the law and regulations concerning only that issue.  
The statement of the case did not, however, specifically 
discuss the issue of the appellant's entitlement to burial 
benefits, which had been denied by the July 2004 rating 
decision and with which the appellant had disagreed in August 
2004.  Therefore, a Remand is required to cure this 
procedural defect.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In addition, on his VA Form 9 that was received in May 2004, 
the appellant requested a videoconference hearing before the 
Board.  The record does not reflect that the requested 
hearing has been scheduled.  Thus, the case must be returned 
to the RO to arrange such a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should furnish the appellant 
and his accredited representative with a 
statement of the case concerning the 
issue of entitlement to VA burial 
benefits.  If a timely substantive appeal 
is received regarding that issue, the RO 
should certify that issue for appellate 
consideration.  

2.  The RO should schedule the appellant 
for a videoconference hearing before a 
Veterans Law Judge in connection with his 
appeal.  After completing necessary 
action on this hearing request, the RO 
should be return the case to the Board..  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



